 
Exhibit 10.1
 
1997 STOCK OPTION PLAN
OF
MAXYGEN, INC.
(amended as of May 31, 2002)
 
 
1.    PURPOSES OF THE PLAN
 
The purposes of the 1997 Stock Option Plan (the “Plan”) of Maxygen, Inc., a
Delaware corporation (the “Company”), are to:
 
(a)    Encourage selected employees, directors and consultants to improve
operations and increase profits of the Company;
 
(b)    Encourage selected employees, directors and consultants to accept or
continue employment or association with the Company or its Affiliates; and
 
(c)    Increase the interest of selected employees, directors and consultants in
the Company’s welfare through participation in the growth in value of the common
stock of the Company (the “Common Stock”).
 
Options granted under this Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), or “nonstatutory options”
(“NSOs”).
 
 
2.    ELIGIBLE PERSONS
 
Every person who at the date of grant of an Option is an employee of the Company
or of any Affiliate (as defined below) of the Company is eligible to receive
NSOs or ISOs under this Plan. Every person who at the date of grant is a
consultant to, or nonemployee director of, the Company or any Affiliate (as
defined below) of the Company is eligible to receive NSOs under this Plan. The
term “Affiliate” as used in the Plan means a parent or subsidiary corporation as
defined in the applicable provisions of the Code. The term “employee” includes
an officer or director who is an employee, of the Company. The term “consultant”
includes persons employed by, or otherwise affiliated with, a consultant.
 
 
3.    STOCK SUBJECT TO THIS PLAN
 
Subject to the provisions of Section 6.1.1 of the Plan, the total number of
shares of stock which may be issued under options granted pursuant to this Plan
shall be 9,000,000 shares of Common Stock plus an annual increase to be added on
the first day of the Company’s fiscal year beginning in fiscal year 2001, equal
to the lesser of (i) 1,500,000 shares, (ii) 4% of the outstanding shares of
capital stock on such date or (iii) an amount
 



--------------------------------------------------------------------------------

 
determined by the Board. The shares covered by the portion of any grant under
the Plan that expire unexercised shall become available again for grants under
the Plan.
 
 
4.    ADMINISTRATION
 
4.1    General.  This Plan shall be administered by the Board of Directors of
the Company (the “Board”) or, by a committee (the “Committee”) of at least two
Board members to which administration of the Plan, or of part of the Plan, is
delegated (in either case, the “Administrator”). The Committee shall consist of
Board members who are “non-employee directors” as defined under Rule 16b-3
promulgated by the Securities and Exchange Commission (“Rule 16b-3”), or any
successor rule thereto. To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two of more “outside directors” within the
meaning of Section 162(m) of the Code.
 
4.2    Authority of Administrator.  Subject to the other provisions of this
Plan, the Administrator shall have the authority, in its discretion: (i) to
grant Options; (ii) to determine the fair market value of the Common Stock
subject to Options; (iii) to determine the exercise price of Options granted;
(iv) to determine the persons to whom, and the time or times at which, Options
shall be granted, and the number of shares subject to each Option; (v) to
interpret this Plan; (vi) to prescribe, amend, and rescind rules and regulations
relating to this Plan; (vii) to determine the terms and provisions of each
Option granted (which need not be identical), including but not limited to, the
time or times at which Options shall be exercisable; (viii) with the consent of
the optionee for any adverse amendment, to modify or amend any Option; (ix) to
accelerate the exercise date of any Option; (x) to authorize any person to
execute on behalf of the Company any instrument evidencing the grant of an
Option; and (xi) to make all other determinations deemed necessary or advisable
for the administration of this Plan. The Administrator may delegate
nondiscretionary administrative duties to such employees of the Company as it
deems proper.
 
4.3    Interpretation by Administrator.  All questions of interpretation,
implementation, and application of this Plan shall be determined in its absolute
discretion by the Administrator. Such determinations shall be final and binding
on all persons.
 
4.4    Rule 16b-3.  With respect to persons subject to Section 16 of the
Exchange Act of 1934, as amended (the “Exchange Act”), if any, transactions
under this Plan are intended to comply with the applicable conditions of Rule
16b-3, or any successor rule thereto. To the extent a transaction under this
Plan or action by the Administrator fails to so comply, it shall, to the extent
deemed advisable by the Administrator, be modified to comply with Rule 16b-3.
Notwithstanding the above, it



2



--------------------------------------------------------------------------------

 
shall be the responsibility of such persons, not of the Company or the
Administrator, to comply with the requirements of Section 16 of the Exchange
Act; and neither the Company nor the Administrator shall be liable if this Plan
or any transaction under this Plan fails to comply with the applicable
conditions of Rule 16b-3 or any successor rule thereto, or if any such person
incurs any liability under Section 16 of the Exchange Act.
 
 
5.    GRANTING OF OPTIONS; OPTION AGREEMENT
 
5.1    No Options shall be granted under this Plan after ten years from the date
of adoption of this Plan by the Board.
 
5.2    Each Option shall be evidenced by a stock option agreement (the “Option
Agreement”), in form satisfactory to the Company, executed by the Company and
the person to whom such Option is granted. However, the failure by the Company
or the optionee to execute the Option Agreement shall not invalidate the
granting of an Option. The vesting of the Option shall nevertheless be subject
to Section 6.1.3. For the purposes of this Section 5.2, execution of an Option
Agreement shall include electronic acceptance of an electronic version of the
Option Agreement.
 
5.3    The Option Agreement shall specify whether each Option it evidences is an
NSO or an ISO.
 
5.4    Subject to Section 6.3.3 with respect to ISOs, the Administrator may
approve the grant of Options under this Plan to persons who are expected to
become employees, directors or consultants of the Company, but are not
employees, directors or consultants at the date of approval.
 
5.5    No optionee shall be eligible to be granted Options covering more than
500,000 shares of Common Stock (subject to adjustment upon a change in capital
as provided in Section 6.1.1) during any calendar year.
 
 
6.    TERMS AND CONDITIONS OF OPTIONS
 
Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1. NSOs shall be also subject to the terms and conditions
set forth in Section 6.2, but not those set forth in Section 6.3. ISOs shall
also be subject to the terms and conditions set forth in Section 6.3, but not
those set forth in Section 6.2.
 
6.1    Terms and Conditions to Which All Options Are Subject.  Options granted
under this Plan shall be subject to the following terms and conditions:
 
6.1.1    Changes in Capital.  Subject to Section 6.1.2, if the stock of the
Company is changed by reason of a stock split, reverse stock split, stock
dividend, or



3



--------------------------------------------------------------------------------

 
recapitalization, combination or reclassification, appropriate adjustments shall
be made by the Board in (a) the number and class of shares of stock subject to
this Plan and each Option outstanding under this Plan, and (b) the exercise
price of each outstanding Option; provided, however, that the Company shall not
be required to issue fractional shares as a result of any such adjustments. Each
such adjustment shall be subject to approval by the Board in its absolute
discretion.
 
6.1.2    Corporate Transactions.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each optionee at
least 15 days before consummation of the proposed action. To the extent not
previously exercised, all Options will terminate immediately before the
consummation of the proposed action. In the event of a merger or consolidation
of the Company with or into another entity in which the Company is not a
surviving entity or in which the stockholders of the Company just before that
transaction do not, by virtue of those holdings, own securities representing at
least 50 percent of the ordinary voting power of the Company immediately after
that transaction, or in the event of a sale of all or substantially all of the
assets of the Company in which the stockholders of the Company receive
securities of the acquiring entity or an affiliate thereof: (a) if the successor
entity so chooses, it shall assume the Options or issue equivalent options when
the transaction is consummated or (b) if the successor entity chooses not to do
that, then the Options shall be fully vested and exercisable for a period of 15
days after the date notice is given under this Section 6.1.2 and shall terminate
upon expiration of that 15-day period.
 
6.1.3    Time of Option Exercise.  Subject to Section 5 and Section 6.3.4,
Options granted under this Plan shall be exercisable (a) immediately as of the
effective date of the Option Agreement granting the Option, or (b) in accordance
with a schedule related to the date of the grant of the Option, the date of
first employment, or such other date as may be set by the Administrator (in any
case, the “Vesting Base Date”) and specified in the Option Agreement relating to
such Option. Options granted hereunder may vest, subject to reasonable
conditions such as continued employment, at any time or during any period
established by the Board or the Administrator in accordance with the Plan.
 
6.1.4    Option Grant Date.  Except in the case of advance approvals described
in Section 5.4, the date of grant of an Option under this Plan shall be the date
as of which the Administrator approves the grant.
 
6.1.5    Nonassignability of Option Rights.  Except as otherwise determined by
the Administrator and expressly set forth in the Option Agreement, no Option
granted under this Plan shall be assignable or otherwise transferable by the
optionee except by will or by the laws of descent and distribution. During the
life of the



4



--------------------------------------------------------------------------------

 
optionee, except as otherwise determined by the Administrator and expressly set
forth in the Option Agreement, an Option shall be exercisable only by the
optionee.
 
6.1.6    Payment.  Except as provided below, payment in full, in cash, shall be
made for all stock purchased at the time written notice of exercise of an Option
is given to the Company, and proceeds of any payment shall constitute general
funds of the Company. At the time an Option is granted or exercised, the
Administrator, in the exercise of its absolute discretion after considering any
tax or accounting consequences, may authorize any one or more additional methods
of payment that are permitted by applicable law including one or more of the
following additional methods of payment:
 
(a)    Acceptance of the optionee’s full recourse promissory note for all or
part of the Option price, payable on such terms and bearing such interest rate
as determined by the Administrator (but in no event less than the minimum
interest rate required for the Company to avoid incurring a financial accounting
charge with respect to the Option and in no event more than the maximum interest
rate allowed under applicable usury laws), which promissory note may be either
secured or unsecured in such manner as the Administrator shall approve
(including, without limitation, by a security interest in the shares of the
Company); and
 
(b)    Delivery by the optionee of Common Stock already owned by the optionee
for all or part of the Option price, provided the value (determined as set forth
in Section 6.1.11) of such Common Stock is equal on the date of exercise to the
Option price, or such portion thereof as the optionee is authorized to pay by
delivery of such stock; provided, however, that if an optionee has exercised any
portion of any Option granted by the Company by delivery of Common Stock, the
optionee may not, within six months following such exercise, exercise any Option
granted under this Plan by delivery of Common Stock without the consent of the
Administrator.
 
6.1.7    Termination of Employment.
 
(a)    If, for any reason other than death, disability or “cause” (as defined
below), an optionee ceases to be employed by the Company or any of its
Affiliates (such event being called a “Termination”), Options held at the date
of Termination (to the extent then exercisable) may be exercised in whole or in
part at any time within 90 days of the date of such Termination, or such other
period of not less than 30 days after the date of such Termination as is
specified in the Option Agreement (but in no event after the Expiration Date).
 
(b)    If an optionee dies or becomes disabled (within the meaning of Section
22(c)(3) of the Code) while employed by the Company or an Affiliate or within
the period that the Option remains exercisable after Termination, Options then
held (to the extent then exercisable) may be exercised, in whole or in part, by
the



5



--------------------------------------------------------------------------------

 
optionee, by the optionee’s personal representative or by the person to whom the
Option is transferred by devise or the laws of descent and distribution, at any
time within 12 months after the death or 12 months after the disability of the
optionee, or such other period of not less than six months from the date of
Termination as is specified in the Option Agreement (but in no event after the
Expiration Date).
 
(c)    If an optionee is terminated for “cause,” all Options then held shall
terminate and no longer be exercisable as of the date of Termination.
 
(d)    For purposes of this Section 6.1.7, “employment” includes service as a
director or as a consultant.
 
(e)    For purposes of this Section 6.1.7, an optionee’s employment shall not be
deemed to terminate by reason of sick leave, military leave or other leave of
absence approved by the Administrator, if the period of any such leave does not
exceed 90 days or, if longer, if the optionee’s right to reemployment by the
Company or any Affiliate is guaranteed either contractually or by statute.
 
(f)    For purposes of this Section 6.1.7, “cause” shall mean Termination (i) by
reason of optionee’s commission of a felony, misdemeanor or other illegal
conduct involving dishonesty, fraud or other matters of moral turpitude, (ii) by
reason of optionee’s dishonesty towards, fraud upon, or deliberate injury or
attempted injury to the Company or any of its Affiliates, or (iii) by reason of
optionee’s willfully engaging in misconduct which is materially and demonstrably
injurious to the Company or any of its Affiliates.
 
6.1.8    Repurchase of Stock.  At the option of the Administrator, the stock to
be delivered pursuant to the exercise of any unvested Option previously granted
to an employee, director or consultant under this Plan may be subject to a right
of repurchase in favor of the Company with respect to any employee, or director
or consultant whose employment, or director or consulting relationship with the
Company is terminated. Such right of repurchase shall be exercisable as the
Administrator may determine in the grant of option at the Option exercise price
and shall lapse at the applicable vesting rate and must be exercised for cash or
cancellation of purchase money indebtedness within 90 days after such
termination of employment (or in the case of securities issued upon exercise of
options after the date of termination, within 90 days after the date of the
exercise).
 
In addition to the restrictions set forth above, the shares held by an officer,
director or consultant of the issuer or an affiliate of the issuer may be
subject to additional or greater restrictions, at the absolute discretion of the
Administrator and as specified in the applicable option agreement.



6



--------------------------------------------------------------------------------

 
6.1.9    Withholding and Employment Taxes.  At the time of exercise of an Option
or at such other time as the amount of such obligations becomes determinable
(the “Tax Date”), the optionee shall remit to the Company in cash all applicable
federal and state withholding and employment taxes. If authorized by the
Administrator in its absolute discretion, after considering any tax or
accounting consequences, an optionee may elect to (i) deliver a full recourse
promissory note on such terms as the Administrator deems appropriate, (ii)
tender to the Company previously owned shares of Stock or other securities of
the Company, or (iii) have shares of Common Stock which are acquired upon
exercise of the Option withheld by the Company to pay some or all of the amount
of tax that is required by law to be withheld by the Company as a result of the
exercise of such Option, but only up to the minimum amount required to be
withheld, and in no event any more. Any election pursuant to clause (ii) above,
where the optionee is tendering Common Stock issued pursuant to the exercise of
an Option, shall require that such shares have been held at least six months
prior to the Tax Date. Any securities tendered or withheld in accordance with
this Section 6.1.9 shall be valued by the Company as of the Tax Date.
 
6.1.10    Other Provisions.  Each Option granted under this Plan may contain
such other terms, provisions, and conditions not inconsistent with this Plan as
may be determined by the Administrator, and each ISO granted under this Plan
shall include such provisions and conditions as are necessary to qualify the
Option as an “incentive stock option” within the meaning of Section 422 of the
Code.
 
6.1.11    Determination of Value.  For purposes of the Plan, the value of Common
Stock or other securities of the Company shall be determined as follows:
 
(a)    If the stock of the Company is listed on any established stock exchange
or a national market system, including without limitation the National Market
System of the National Association of Securities Dealers, Inc. Automated
Quotation System, its fair market value shall be the closing sales price for
such stock or the closing bid if no sales were reported, as quoted on such
system or exchange (or the largest such exchange) for the date the value is to
be determined (or if there are no sales for such date, then for the last
preceding business day on which there were sales), as reported in the Wall
Street Journal or similar publication.
 
(b)    If the stock of the Company is regularly quoted by a recognized
securities dealer but selling prices are not reported, its fair market value
shall be the mean between the high bid and low asked prices for the stock on the
date the value is to be determined (or if there are no quoted prices for the
date of grant, then for the last preceding business day on which there were
quoted prices).



7



--------------------------------------------------------------------------------

 
(c)    In the absence of an established market for the stock, the fair market
value thereof shall be determined in good faith by the Administrator, by
consideration of such factors as the Administrator in its discretion deems
appropriate among the recent issue price of other securities of the Company, the
Company’s net worth, prospective earning power, dividend-paying capacity, and
other relevant factors, including the goodwill of the Company, the economic
outlook in the Company’s industry, the Company’s position in the industry and
its management, and the values of stock of other corporations in the same or a
similar line of business.
 
6.1.12    Option Term.  Subject to Section 6.3.5, no Option shall be exercisable
more than ten years after the date of grant, or such lesser period of time as is
set forth in the stock option agreement (the end of the maximum exercise period
stated in the Option Agreement is referred to in this Plan as the “Expiration
Date”).
 
6.2    Terms and Conditions to Which Only NSOs Are Subject.  Except as set forth
in Section 6.1.13, the exercise price of a NSO shall be not less than 85% of the
fair market value (determined in accordance with Section 6.1.11) of the stock
subject to the Option on the date of grant.
 
6.3    Terms and Conditions to Which Only ISOs Are Subject.  Options granted
under this Plan that are designated as ISOs shall be subject to the following
terms and conditions:
 
6.3.1    Exercise Price.  The exercise price of any ISO granted to any person
who owns, directly or by attribution under the Code (currently Section 424(d)),
stock possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate (a “Ten Percent
Stockholder”) shall in no event be less than 110% of the fair market value
(determined in accordance with Section 6.1.11) of the stock covered by the
Option at the time the Option is granted.
 
6.3.2    Disqualifying Dispositions.  If stock acquired by exercise of an ISO
granted pursuant to this Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code, the holder of the stock
immediately before the disposition shall promptly notify the Company in writing
of the date and terms of the disposition and shall provide such other
information regarding the Option as the Company may reasonably require.
 
6.3.3    Grant Date.  If an ISO is granted in anticipation of employment as
provided in Section 5.4, the Option shall be deemed granted, without further
approval, on the date the grantee assumes the employment relationship forming
the basis for such grant, and, in addition, satisfies all requirements of this
Plan for Options granted on that date.



8



--------------------------------------------------------------------------------

 
6.3.4    Vesting.  Notwithstanding any other provision of this Plan, ISOs
granted under all incentive stock option plans of the Company and its
subsidiaries may not “vest” for more than $100,000 in fair market value of stock
(measured on the grant dates(s)) in any calendar year. For purposes of the
preceding sentence, an option “vests” when it first becomes exercisable. If, by
their terms, such ISOs taken together would vest to a greater extent in a
calendar year, and unless otherwise provided by the Administrator, ISOs with
lower exercise prices shall vest before ISOs with higher exercise prices,
regardless of the grant date.
 
6.3.5    Term.  Notwithstanding Section 6.1.12, no ISO granted to any Ten
Percent Stockholder shall be exercisable more than five years after the date of
grant.
 
 
7.    MANNER OF EXERCISE
 
7.1    An optionee wishing to exercise an Option shall give written notice to
the Company at its principal executive office, to the attention of the officer
of the Company designated by the Administrator, accompanied by payment of the
exercise price as provided in Section 6.1.6. The date the Company receives
written notice of an exercise hereunder accompanied by payment of the exercise
price will be considered as the date such Option was exercised.
 
7.2    Promptly after receipt of written notice of exercise of an Option, the
Company shall, without stock issue or transfer taxes to the optionee or other
person entitled to exercise the Option, deliver to the optionee or such other
person a certificate or certificates for the requisite number of shares of stock
or, in lieu of a certificate, electronic or paper notification of share
ownership in a brokerage account. An optionee or permitted transferee of an
optionee shall not have any privileges as a stockholder with respect to any
shares of stock covered by the Option until the date of issuance (as evidenced
by the appropriate entry on the books of the Company or a duly authorized
transfer agent) of such shares.
 
 
8.    EMPLOYMENT OR CONSULTING RELATIONSHIP
 
Nothing in this Plan or any Option granted thereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any optionee’s employment or consulting at any time, nor confer upon
any optionee any right to continue in the employ of, or consult with, the
Company or any of its Affiliates.
 
 
9.    CONDITIONS UPON ISSUANCE OF SHARES
 
Shares of Common Stock shall not be issued pursuant to the exercise of an Option
unless the exercise of such Option and the issuance and delivery of such shares
pursuant



9



--------------------------------------------------------------------------------

 
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended (the “Securities Act”).
 
 
10.    NONEXCLUSIVITY OF THE PLAN
 
The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.
 
 
11.    AMENDMENTS TO PLAN
 
The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an optionee, no amendment, alteration, suspension or
discontinuance may adversely affect outstanding Options except to conform this
Plan and ISOs granted under this Plan to the requirements of federal or other
tax laws relating to incentive stock options. No amendment, alteration,
suspension or discontinuance shall require stockholder approval unless (a)
stockholder approval is required to preserve incentive stock option treatment
for federal income tax purposes, or (b) the Board otherwise concludes that
stockholder approval is advisable.
 
 
12.    EFFECTIVE DATE OF PLAN
 
This Plan shall become effective upon adoption by the Board provided, however,
that no Option shall be exercisable unless and until written consent of the
stockholders of the Company, or approval of stockholders of the Company voting
at a validly called stockholders’ meeting, is obtained within 12 months after
adoption by the Board. If such stockholder approval is not obtained within such
time, Options granted hereunder shall terminate and be of no force and effect
from and after expiration of such 12-month period. Options may be granted and
exercised under this Plan only after there has been compliance with all
applicable federal and state securities laws.
 
Plan adopted by the Board of Directors on March 1, 1997
Amendment to Plan approved by the Board of Directors on April 10, 2000
Amendment to Plan approved by the Board of Directors on March 1, 2001
Amendment to Plan approved by the Board of Directors on March 11, 2002
 
Plan approved by Stockholders on March 30, 1997
Amendment to Plan approved by Stockholders on May 25, 2000
Amendment to Plan approved by Stockholders on May 31, 2002



10



--------------------------------------------------------------------------------

 
MAXYGEN, INC.
1997 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
 
This document sets forth the terms of a Stock Option (the “Option”) granted by
Maxygen, Inc., a Delaware corporation (the “Company”), pursuant to a Certificate
of Stock Option Grant (the “Certificate”) displayed at the website of AST
StockPlan, Inc. The Certificate, which specifies the person to whom the Option
is granted (“Optionee”) and other specific details of the grant, and the
electronic acceptance of the Certificate at the website of AST StockPlan, Inc.,
are incorporated herein by reference.
 
THE PARTIES AGREE AS FOLLOWS:
 
1.    Grant of Option; Vesting Base Date.
 
1.1.    Grant.  The Company hereby grants to Optionee an opportunity to purchase
shares of its Common Stock in accordance with the Company’s 1997 Stock Option
Plan as amended (the “Plan”) as hereinafter provided.
 
1.2.    Vesting Base Date.  The parties hereby establish the date set forth in
the Certificate as the Vesting Base Date (as defined below).
 
1.3.    Type of Option.  The Option shall be either an “incentive stock option”
or a “nonstatutory option” as set forth in the Certificate.
 
1.4.    Number of Option Shares.  The number of shares of Company Common Stock
underlying the Option (the “Option Shares”) is as set forth in the Certificate.
However, if the Option is intended to be an incentive stock option, to the
extent that it exceeds the $100,000 rule of Section 422(d) of the Internal
Revenue Code it shall be treated as a nonstatutory stock option.
 
2.    Exercise Price.  The exercise price for purchase of each share of Common
Stock covered by this Option shall be the price set forth in the Certificate.
 
3.    Term.  Unless otherwise specified in the Certificate, this Option shall
expire as provided in Section 6.1.12 of the Plan.
 
4.    Adjustment of Options.  The Company shall adjust the number and kind of
shares and the exercise price thereof in certain circumstances in accordance
with the provisions of Section 6.1.1 and Section 6.1.2 of the Plan.
 
5.    Exercise of Options.
 
5.1.    Vesting; Time of Exercise.  This option shall vest and be exercisable
according to the schedule set forth in the Certificate. Such schedule shall
commence as of the date set forth in the Certificate (the “Vesting Base Date”).
If the Optionee reduces his or her employment commitment to the Company, such
vesting schedule shall be proportionately reduced. Thus if an Optionee with an
original vesting schedule of one hundred (100) shares per



1



--------------------------------------------------------------------------------

 
month reduces his or her time commitment to the Company from one hundred percent
(100%) time to eighty percent (80%) time, his or her new vesting schedule would
be eighty (80) shares per month. If the Optionee thereafter increases his or her
employment commitment to the Company, such vesting schedule shall be
proportionately accelerated; provided, however, that the vesting schedule shall
not accelerate to a rate faster than the original vesting schedule. Thus if the
Optionee subsequently increased his or her time commitment to the Company to
ninety percent (90%) time, his or her new vesting schedule would be ninety (90)
shares per month.
 
5.2.    Exercise After Termination of Status as an Employee, Director or
Consultant.  In the event of termination of Optionee’s continuous status as an
employee, director or consultant, this Option may be exercised only in
accordance with the provisions of Section 6.1.7 of the Plan.
 
5.3.    Manner of Exercise.  Optionee may exercise this Option, or any portion
of this Option, by giving written notice to the Company at its principal
executive office, to the attention of the officer of the Company designated by
the Plan Administrator, accompanied by payment of the exercise price and payment
of any applicable withholding or employment taxes. The date the Company receives
written notice of an exercise hereunder accompanied by payment will be
considered as the date this Option was exercised.
 
5.4.    Payment.  Except as otherwise provided in the Certificate, payment of
the exercise price per share is due in full upon exercise of all or any part of
each installment that has accrued to Optionee. Optionee may elect, to the extent
permitted by applicable statutes and regulations, to make payment of the
exercise price under one of the following alternatives: (i) payment of the
exercise price per share in cash (including check) at the time of exercise, (ii)
payment pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Option Shares, results
in either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds, (iii) provided that at the time of exercise the Company’s
Common Stock is publicly traded and quoted regularly in the Wall Street Journal,
payment by delivery of already-owned shares of Common Stock, held for the period
required to avoid a charge to the Company’s reported earnings, and owned free
and clear of any liens, claims, encumbrances or security interests, which Common
Stock shall be valued at its fair market value on the date of exercise, or (iv)
payment by a combination of the methods of payment permitted by subparagraphs
5.4(i) through 5.4(iii) above. The proceeds of any payment shall constitute
general funds of the Company.
 
5.5.    Delivery of Certificate/Notice of Share Ownership.  Promptly after
receipt of written notice of exercise of the Option, the Company shall instruct
its transfer agent to deliver to Optionee a certificate or certificates for the
requisite number of Option Shares or, in lieu thereof, paper or electronic
notification of share ownership in Optionee’s brokerage account. The Optionee
shall not have any privileges as a stockholder of the Company with respect to
any Option Shares covered by the Option until the date of issuance of the stock
certificate or notice of share ownership for those Option Shares.
 
6.    Nonassignability of Option.  This Option is not assignable or transferable
by Optionee except by will or by the laws of descent and distribution. During
the life of Optionee,



2



--------------------------------------------------------------------------------

 
the Option is exercisable only by Optionee. Any attempt to assign, pledge,
transfer, hypothecate or otherwise dispose of this Option in a manner not herein
permitted, and any levy of execution, attachment, or similar process on this
Option, shall be null and void.
 
7.    Restriction on Issuance of Shares.
 
7.1.    Legality of Issuance.  The Company shall not be obligated to sell or
issue any Option Shares pursuant to this Agreement if such sale or issuance, in
the opinion of the Company or its counsel, might constitute a violation by the
Company of any provision of law, including without limitation the provisions of
the Securities Act of 1933, as amended (the “Securities Act”).
 
7.2.    Compliance with Law.  The Company shall not be obligated to take any
affirmative action in order to cause the grant or exercise of this Option or the
issuance or sale of any Option Shares pursuant thereto to comply with any law.
 
8.    Restriction on Transfer.  Regardless of whether the sale of the Option
Shares has been registered under the Securities Act or has been registered or
qualified under the securities laws of any state, the Company may impose
restrictions upon the sale, pledge or other transfer of Option Shares (including
the placement of appropriate legends on stock certificates) if, in the judgment
of the Company and the Company’s counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Securities
Act, the securities laws of any state or any other law.
 
9.    Stock Certificate.  Stock certificates evidencing Option Shares may bear
such restrictive legends as the Company and the Company’s counsel deem necessary
or advisable under applicable law or pursuant to this Agreement.
 
10.    Disqualifying Dispositions.  In the event that the Option is an incentive
stock option as specified in the Certificate, if stock acquired by exercise of
the Option is disposed of within two years after the grant date (as set forth in
the Certificate) or within one year after date of such exercise (as determined
under Section 5.3 of this Agreement), Optionee immediately prior to the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the
disposition as the Company may reasonably require.
 
11.    Assignment; Binding Effect.  Subject to the limitations on assignment set
forth in this Agreement, this Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, legal representatives, and
successors of the parties hereto.
 
12.    Damages.  Optionee shall be liable to the Company for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of Option Shares that is not in conformity with the provisions of
this Agreement.
 
13.    Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California excluding those laws that
direct the application of the laws of another jurisdiction.



3



--------------------------------------------------------------------------------

 
14.    Notices.  All notices and other communications under this Agreement shall
be in writing or posted electronically on the AST Stockplan website. Unless and
until Optionee is notified in writing to the contrary, all notices,
communications, and documents directed to the Company and related to the
Agreement shall be delivered to:
 
Maxygen, Inc.
515 Galveston Drive
Redwood City, CA 94063
Attention: General Counsel
 
Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents directed to Optionee and related to this
Agreement shall be mailed to Optionee’s last known address as shown on the
Company’s books or posted electronically on the AST Stockplan website. Notices
and communications shall be delivered by hand, mailed by first class mail,
postage prepaid, sent by reputable overnight courier or posted electronically on
the AST Stockplan website. All mailings and deliveries related to this Agreement
shall be deemed received when actually received, if by hand delivery, two
business days after mailing, if by mail, the next business day after being sent
by reputable overnight courier, or 30 days after the date of posting for notices
posted electronically on the AST Stockplan website.
 
IN WITNESS WHEREOF, the parties have entered into this Stock Option Agreement as
of the grant date set forth in the Certificate.
 
MAXYGEN, INC.
 
 
Optionee accepts and agrees to be bound by all the terms and conditions of this
Agreement and the Plan.



4